Citation Nr: 1222600	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  06-01 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for a low back disability.

REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied the claim on appeal.  The RO in Newark, New Jersey currently holds jurisdiction over the case.

In July 2011, the Board requested an expert medical opinion from a Veterans Health Administration (VHA) physician.  A response was received in August 2011, followed by an addendum in January 2012.  The Veteran was provided with a copy of the medical opinions obtained, and the matter at hand is again before the Board for appellate review.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, the Veteran's current low back disability had its clinical onset during the Veteran's period of active service. 


CONCLUSION OF LAW

Low back disability was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5103, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2011).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of record to grant the matter on appeal.  Therefore, no further notice or development is needed with respect to this matter.  

Legal Criteria - Service connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prevail on the merits on the issue of service connection, there must be evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate that (1) a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496. 

Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

Service treatment records show that the Veteran was seen on numerous occasions from 1972 to 1983 for lower back strain.  There was no other treatment after 1983 and the Veteran's separation examination dated in February 1991 showed a normal clinical evaluation of the spine.

Private treatment records on file show that the Veteran was seen for a back condition in October 2000, when he had the onset of low back pain while lifting a desk at work that year.  He had physical therapy and underwent laminectomy at L3-L4 in 2001 and then fusion in 2002.

At a December 2004 VA examination, the Veteran was seen for an evaluation of his left knee and back, which he believed were secondary to his service-connected right knee disorder.  It was noted that the Veteran's right knee was injured in squadron basketball in 1972, resulting in a torn medial meniscus.  The Veteran reported the onset of low back pain while lifting a desk at work in 2000.  He reported continued pain all day everyday across his low back going down the posterior right leg with numbness in both buttocks and both legs.

Examination of the lumbosacral spine revealed a well healed surgical scar in the midline with palpable spasm paravertebrally.  There was flattening of the lumbar region.  The examiner noted that an EMG done in October 2001 showed bilateral L5-S1 radiculopathy, right greater than left, that an x-ray in April 2001 was unremarkable; and that an x-ray from November 2000 had no mention of any osteoarthritic changes or spondylosis.  The examiner's impression was that the Veteran had intervertebral disc syndrome status post two surgical procedures and a number of epidural steroid injections precipitated by a work injury in 2000.  The examiner noted there was no indication that the Veteran's back injury was in any way related to his knee injury some 30 years earlier.  The examiner explained that in absence of any evidence of chronic degenerative problems and spondylosis, one would be hard pressed to postulate that the back disorder was secondary to the right knee disability.

The Board requested an expert opinion from the Veterans Health Administration (VHA opinion) in July 2011.  The VHA opinion provided this requested opinion in August 2011.  

The VA physician noted that the Veteran had significant back problems following release from the service resulting in multiple surgeries, persistent pain, and disability.  He noted that the Veteran had made a claim that a knee injury which he incurred in the service, and back pain that he had in the service were important factors in developing this disabling problem.  After review of the records, it was the opinion of the examiner that the Veteran's service-connected knee disability did not cause his back disability, nor did the back pain that he had in his service have a greater than 50 percent probability of causing his current back disability.  It was noted that the injury to the knee was while in the service, and the Veteran underwent a meniscectomy at the time.  The physician noted that the Veteran alleged chronic pain and gait abnormalities following which he felt had led to his back problems.  The physician noted multiple examination reports indicating that the Veteran had a normal gait at the time of those examinations.  It was noted that if the knee did intermittently cause him to limp, the alteration in gait might cause some increase in back symptoms, but that it would not be the cause of any back conditions such as the ones he subsequently developed.  

The physician noted that the Veteran was seen in 1972, 1973, and 1983 with low back complaints, all while he was in the service.  He observed that each of these was a single visit and it did not appear to develop into any chronic problem.  The physician stated that low back complaints were common and most adults will have intermittent low back pain at some point, and may seek medical treatment for it and was a common complaint leading to primary care visits.

It was the VA physician's opinion that the Veteran's back disability was due to an injury while lifting a desk after service, resulting in the displaced intervertebral disks.  This then led to nerve root irritation and then to surgery and repeat surgery, finally requiring fusion.  The VA physician indicated that it is true that a normal disk was extremely difficult to displace.  Therefore, it was likely that the Veteran did have some lumbar degenerative disk disease prior to lifting the desk and causing the displacement.  However, the VA physician noted, degenerative disk disease in the lumbar spine also occurs in everyone with advancing age.  Therefore, 20 years of service may have provided some stimulus for the development of the disk disease, although, without the lifting episode which led to displacement, there would never have been the subsequent surgery or cause for disability in the Veteran's case.  The VA physician did not think the back symptoms that the Veteran had in service or any underlying mild disk disease that he might have developed, would have a greater than 50 percent probability of causing his subsequent back disability.

In December 2011, the Board requested a medical opinion addendum from the VA physician.  Although the VA physician provided an opinion noting that he did not believe that the Veteran's service-connected knee disability caused his back disability, nor did the in-service back pain have a greater than 50 percent probability of causing his back disability, he did not opine as to whether there was a 50 percent or greater probability that the Veteran's disability had its onset in service or was caused or aggravated by the Veteran's service-connected right knee disability.  The request for an addendum opinion was meant to correct this deficiency.

In a January 2012 addendum to his medical opinion, the VA physician clarified his original opinion and stated that there was not a 50 percent or greater probability that the Veteran's service-connected knee disability caused his back disability.  It was also his opinion that there was not a 50 percent or greater probability that his service-connected right knee disability aggravated his back problem.  However, he did opine that there was a 50 percent or greater probability that the Veteran's back problems had their onset in service.

Since the VHA physician has clarified that the Veteran's current complaints of low back pain are as likely as not related to his credible and documented reports of back pain while in service, the Board finds that the evidence in this case is at least in equipoise with regard to the merits of the Veteran's claim for service connection on a primary basis.  Therefore, the benefit-of-the doubt doctrine applies and thus the Veteran's claim of entitlement to service connection for low back disability, currently diagnosed as degenerative disc and joint disease of the lumbar spine, is allowed.  38 U.S.C.A. § 5107(b) 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to service connection for a low back disability is granted. 


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


